BRIDGMAN, Judge
(dissenting):
It is with some regret that I dissent from the majority. This case is not an exemplar *524of how a case should be processed when an accused is in pretrial confinement. It is also not an exemplar of how motions to dismiss for lack of speedy trial should be presented and responded to. As the trial judge noted, the evidence on which she had to base her decision was “meager.” I am concerned, however, that the trial judge let a single event in the pretrial processing of the charges exert undue influence in her determination of whether the government exercised “reasonable diligence” under U.S. v. Tibbs, 15 USCMA 350, 35 CMR, 322 (1965), as reinstituted by U.S. v. Kossman, 38 M.J. 258 (CMA 1993), and did not correctly apply that test.
In the case at bar there is precious little competent evidence in the record to support the trial judge’s ruling. The critical issues were presented almost entirely on the assertions of counsel, in their briefs and in argument on the motion to dismiss due to lack of speedy trial, under both RCM 707 and Article 10. The direct evidence, presented through the testimony of witnesses, was limited to the events occurring during the period from 10 December, when the accused was first suspected of having committed an offense, to 15 December, when he was placed in pretrial confinement.
Since RCM 707 specifically requires the submission of a chronology by trial counsel, it is apparently to be treated as “evidence” for the purpose of arriving at determinations under that rule. Whether this unsworn statement prepared by the trial counsel is entitled to similar status for the purpose of determining issues under Article 10 is less apparent. I reserve judgment on this issue for a more appropriate case. In any event, the trial judge stated: “In making that ruling, as I said yesterday, I have accepted the chronology from the government____” R. 7 (April 26 1994). As noted by the majority in footnote 2, use of a stipulation of fact would eliminate this issue.
The trial judge’s ruling appears based on inactivity or delays during the periods from 10 December 1993 to 10 January 1994, 11 January to 15 February, and 10 March to 8 April, 1994. Initially, whether the Government should be accountable for the period from 10 December to 13 December, when the accused was held by local civilian authorities for offenses within their jurisdiction, is open to question.6
Assuming that the period from 10 to 15 December was not a significant factor, what of the remaining period to 10 January? Although the judge found that the Government “allowed other days of delay” (Appellate Exhibit XII at page 5) during this period, she also stated that this period was “probably not unreasonable for a period of investigation.” R. 3 (April 26, 1994). Clarification is needed to reconcile what appears to be an inconsistency between this statement and the conclusion of law that, overall, the Government did not pursue this case with due diligence. Cf. U.S. v. Kosek, 41 M.J. 60 (CMA 1994). In any event, under Tibbs, constant motion is not required, and delay, even periods of inactivity, is acceptable.
The trial judge found that during the period from 15 March to 8 April the Government had allowed “other days of delay”; however, she also noted that this period was “not totally unreasonable, although it does give me some doubts.” R. 4 (April 26, 1994). The judge noted that there was no evidence as to the details of the activities during this period and no reason to believe that there was anything unusual or complicated about them. The judge found: “[Tjhere is no reason to believe that any part of this period was excludable under RCM 707 or otherwise unusual, so as to contribute to a conclusion *525that the Government was reasonably diligent in moving toward trial during that period.” Appellate Exhibit XII at page 4.
If the trial judge believed that a period of time had to be excludable under RCM 707 in order to support a finding of due diligence on the part of the government, the judge was misapplying the law. Although RCM 707 is not completely inapposite to Article 10 motions and “[djoes provide good guidance to both the Bench and the Bar” (Kossman, supra at 261 n. 3), her reference to RCM 707 in this context requires clarification. Kosek, supra. RCM 707 requires counting elapsed days from specified triggering events, excluding only approved pretrial delays. Brief periods of inactivity can be determinative of a RCM 707 violation but are expressly permitted under Tibbs. The trial judge made no findings as to what delay during this period was unreasonable, either between specific events or cumulatively.
As noted by the majority, the trial judge gave particular attention to the fact that the Article 32 Investigation report was transmitted to the convening authority by regular mail rather than overnight delivery service. The key to the trial judge’s mental process is evidenced by the following statements made during the trial:
I think that the nondiligent attitude of the government is really exemplified by that six-day transmittal of the 32 report, from the 9th of March, which is Wednesday, to the 15th of March, which is a Tuesday. Expeditious handling in that time would have allowed the 34 advice to be worked on, at least two days sooner. Expeditious handling would be indicated at that point with due regard for the fact that the accused was confined at the time.
Now that two days I am talking in and of itself is not so significant, but it just shows you that the government had no regard for the fact that the man was confined. In other words, that six-day transmittal is evidence of a government attitude that I infer contributed to lots of other days of delay, adding up to 109 days, even by the government’s calculation.
R. 6-7 (April 26, 1994) (emphasis added). These thoughts are reiterated in the judge’s ultimate findings:
I find that the Government’s failure to transmit the Article 32 Investigation report expeditiously, resulting in its arrival at the office of the Convening Authority at least two working days later than if transmitted expeditiously, constituted a lack of reasonable diligence, and further is evidence of a non-dilligent, that is negligent, attitude on the part of the Government during this case. From this I infer that the Government’s attitude allowed other days of delay, not only during the period from 11 January to 15 February, but also during the periods 10 December to 10 January and 15 March to 8 April.
Appellate Exhibit XII at page 5 (emphasis added).
It is clear that, at least for a portion of the processing of the charges, the trial judge has transformed “reasonable diligence” into “expeditious”. I do not agree with the majority’s endorsement of this transformation in footnote 4. If this court desires to craft such a rule, it should do so prospectively. Simply put, Tibbs does not require “expeditious” handling and specifically permits “brief periods of inactivity.” Moreover, the failure to use overnight delivery service, even after the accused has been in confinement for an extended period of time, does not establish “that the Government could readily have gone to trial much sooner than some arbitrarily selected time demarcation but negligently or spitefully chose not to____” Kossman, supra at 261. If periods of pure inactivity are allowable, then certainly similar periods of time while documents are in transmittal should be allowable.7
*526I am concerned about the transformation of the lack of “expeditious” handling of the charges by personnel in Baltimore into an “attitude”8 imputed to other Government personnel processing the charges in other offices, including those who acted well before this “non-diligent, that is negligent” event. I disagree with the majority’s view that the trial judge “saw that shortcoming as merely reflecting an attitude by the Government inconsistent with reasonable diligence, which permeated the entire process.” Footnote 4. In the first instance, I do not find the failure to use overnight express delivery to be a “shortcoming.” More importantly, I can find no logical connection between the failure to use overnight service on 10 March and the events occurring (or not occurring) between 15 March and 8 April, much less those between 10 December 1993 and 10 January 1994, and between 11 January and 15 February, and I can find no evidence in the record to support the finding that this attitude allowed days of delay.
It is indisputable that the Government has to keep its eye on the speedy trial clock from the moment an accused is placed in a status of arrest, is confined or placed in restraint, or charges are preferred. There is also no dispute that, as time passes, particularly when an accused is in confinement, greater attention to the processing of charges is expected. For RCM 707 purposes, where the 120-day clock is running down, a day or two delay attributable to the Government, including delay in the transmittal of documents, may be fatal. However, it is my understanding of the law that, under Tibbs, neither “expeditious” processing of charges nor any particular number of days is the test of whether the Government has used “reasonable diligence” in bringing the accused to trial. In regard to the former, Tibbs does not appear to distinguish between actions or brief periods of inactivity at any particular stage of the pretrial processing of charges. In regard to the latter, I note the trial judge’s statement: “I can’t help but be influenced by the three months of the Burton rule. It was a standard the government strove to meet and did meet most of the time for many years.” R. 7 (April 26, 1994). Kossman, supra, expressly overruled U.S. v. Burton, 21 USCMA 112, 44 CMR 166 (1965), and three months, or 90 days, is no longer the test under Article 10. Indeed, Kossman pointedly notes that there may well be a violation of Article 10, even though charges are brought to trial in less than 90 days.
I agree with the majority’s positions on the standard of review and the burden of proof. However, the trial judge’s expectation of “expeditious” handling of charges and her unsupported inference of an attitude that caused delays unfairly weighted the scale against the government. The influence of the expressly overruled Burton presumption appears to have further tipped the scales. Although the trial judge characterized intervals as reasonable, and did not find any specific action or inaction of the Government negligent, other than the two day delay caused by failure to use overnight delivery service to transmit the Article 32 report, she concluded that “overall” the Government did not proceed with reasonable diligence, leaving me perplexed as to exactly what the Government did wrong. I would set aside the ultimate ruling of the trial judge and return the record of trial for reconsideration, including opportunity for the parties to present additional evidence and argument. Kosek, supra, 41 M.J. at 66.

. In her RCM 707 analysis, the trial judge found that the accused had been in a status of arrest when he was turned over to civilian authorities and that the three days before he was turned over to military control did not constitute a significant period of release under RCM 707(b)(3)(B). Since the military authorities had no control over when the accused would make bail or be released by civilian authorities, why should the Government be charged with this time for either RCM 707 or Article 10 purposes? In any event, for Article 10 purposes, this three-day period would appear to come within the "brief periods of inactivity” criteria of Tibbs, even if the Government did nothing while awaiting developments in the civilian forum. Similarly, the three days while the accused was held for psychiatric examination, which might have been excludable under RCM 707, appears to fall squarely within the Tibbs "reasonable diligence” test.


. X note there is no evidence in the record as to when the Article 32 report was actually mailed. Assuming, as the trial participants did, that it was mailed on 10 March, such action is arguably "expeditious” and, in my view, clearly "reasonable diligence.” The trial judge’s finding imputes to the Government an acknowledgment that the XJ.S. Postal Service is incapable of delivering material mailed from Baltimore, MD, on a Wednesday, to New York, NY, by Friday, or at the latest, the following Monday. There is no evidence in the record that supports a finding that regular mail service is usually, or normally, that slow, and, since delivery was not in the *526Washington, D.C. area, I do not believe it qualifies for judicial notice. I cannot but wonder what the trial judge's finding, and my brothers’ views, would be if there was evidence that the report was mailed on 10 March using "Express Mail”, which the U.S. Postal Service asserts will result in overnight delivery, and the report was still not received by the convening authority until 15 March.


. I note that the portion of the judge's remarks concerning “attitude” is not quoted by the majority in footnote 4 of their opinion.